Citation Nr: 1235158	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marines from July 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision that denied the Veteran's claim of service connection for sarcoidosis.

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully reviewed the record and considered this matter, as set forth below, the Board believes that the Veteran's claim for service connection for sarcoidosis must be remanded for further development.

The Veteran contends that he has sarcoidosis which is attributable to his military service.  He appears to argue that sarcoidosis is related to his inservice exposure to contaminated water (see VAMC record dated September 24, 2009) and that his wheezing/allergy complaints in service represented the onset of sarcoidosis. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  For certain chronic disorders, including sarcoidosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Sarcoidosis is a chronic, progressive, systemic granulomatous reticulosis of unknown etiology, involving almost any organ or tissue, including the skin, lungs, lymph nodes, liver, spleen, eyes, and small bones of the hands and feet.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1693 (31st ed. 2007).  

Although the Veteran has not specified where his exposure to contaminated water  occurred, his application for VA benefits indicates, and his DD Form-214 confirms, that his last duty assignment and command was at Camp Lejeune.  See DD Form-214.  

The National Research Council  (NRC) of the National Academies Committee on Contaminated Water released a report on June 13, 2009. It appears the water supply systems at Camp Lejeune were contaminated with industrial solvents trichloroethylene (TCE) and perchloroethylene (PCE) from approximately 1957 to 1987 when the wells were shut down. Benzene and vinyl chloride were also present in the water. While the NRC report of the Committee on Contaminated Water found insufficient evidence for either a causal relationship or positive association, there was limited or suggestive evidence of association for 14 conditions, including lung cancer.  The claim must be remanded for further development in accordance with VBA Training Letter dated April 26, 2010, and the VA letter provided to field stations establishing policies in January 2011. (It is noted that processing of claims were consolidated to the Louisville RO in December 2010.) 

As previously noted, the Veteran asserts that his wheezing/allergy complaints in service represented the onset of sarcoidosis. See Notice of disagreement dated May 14, 2008. Unfortunately, his STRs on file are incomplete and do not provide confirmation  of his assertions.   STRS on file include a July 1975 entrance examination report and little else. The RO has made a formal finding that additional records are unavailable.  See Formal Finding on the Unavailability of Service Medical Records.  As set forth below, however, the Board finds that additional efforts need to be taken  to attempt to locate the Veteran's records. 38 C.F.R. § 3.159(c)(2) (2011).  

In cases where a veteran's service records are missing, VA has a heightened duty to assist the veteran with the development of evidence in support of his or her claims, including a duty to search for alternate records as well as an increased duty on the Board's part to fully explain its findings and conclusions.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The VA Adjudication Procedure Manual, Manual M21-1 MR sets forth the procedure for development of alternative evidence.  See M21-1 MR, Part III, Subpart iii, Chapter 2, Section E.  Additionally, when service records cannot be found, the veteran is to be notified of the efforts made to obtain them, and of any further action VA will take in respect to the claim.  See 38 C.F.R. § 3.159(e) (2011).

Here, the RO requested  the Veteran's STRs from the National Personnel Records Center (NPRC) in June 2007.  See Formal Finding on the Unavailability of Service Medical Records.  The NPRC responded that "Service Medical Records are not retired at code 13.  Memorandum on file from the Department of the Navy dated January 25, 1991, shows that health and dental records were missing from the Veteran's Military Personnel File when retired to code 13."  Id.  The Veteran was notified via letter.  See Letter dated September 13, 2007.  The RO attempted to locate them at the Records Management Center (RMC) in September 2008, but the RMC's response is not in the file, nor was the Veteran notified about this more recent effort.  

In regard to the efforts made by the RO to locate the records, it appears, from the evidence of record, that the only written response indicates the NPRC did not have the records.  See id.  Although Manual M21-1 MR establishes that NPRC is where the Veteran's records should be, it also provides some information on where the records could be, such as the United States Marine Corps Headquarters in Quantico, Virginia.  In general, if a Marine separated from service prior to May 1, 1994, his records were sent to Quantico before they were transferred to NPRC, so there is a chance that they are still there.  See M21-1 MR, Part III, Subpart iii, Chapter 2, Section B.  The manual also indicates that the records of Marines who have additional reserve obligations may go to either the reserve or guard unit, or to the Marine Corps Mobilization Command in Kansas City, Missouri.  See M21-1 MR, Part III, Subpart iii, Chapter 2, Section A.  Here, the Veteran's DD Form-214 indicates that he was transferred to Class III Reserve Force in Kansas City, Missouri, subsequent to separation from active duty service, so his records could be in one of those locations.  See DD Form-214.   On remand, appropriate action should be undertaken to locate any outstanding STRs.

In the event that VA determines that a veteran's records do not exist or that any further efforts to obtain them would be futile, the veteran needs to be provided an explanation of why the search that was undertaken constituted a reasonably exhaustive search, and why further efforts were not justified.  38 C.F.R. §§ 3.159(c)(2), (c)(3), and (e)(1) (2011).  

The Veteran was provided with a VA respiratory compensation examination in April 2010, in which a negative nexus opinion was rendered.  Initially, the Board observes that despite a review of the claims file, the VA examiner misstated the date the Veteran's sarcoidosis was diagnosed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Although the Veteran's statements through the years as to date of diagnosis have not been entirely consistent, for the most part his statements indicate that he has been diagnosed with sarcoidosis since 1987 at the latest.  It is the Board's obligation to weigh the evidence, not the VA examiner's.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997).  The VA examiner also based his opinion on the fact that he was unable to review contemporaneous records showing respiratory difficulty or other problems from service or for the year following service separation.  The record does, however, contain the Veteran's lay statements regarding his symptomatology and treatment, in both statements to VA and statements made to treating physicians. 


Since the RO adjudicated this claim, the Veteran submitted additional medical evidence for which he waived initial RO consideration.  Significantly, in September 2009, a VA physician indicated he "cannot ascertain exactly when [][the Veteran's sarcoidosis] symptoms started, but it is entirely possible that he had this while he was in the service."

Upon remand, the VA examiner should offer an opinion that addresses the Veteran's lay statements, including whether they appear to be consistent with the other medical evidence of record, regarding progression of the disease, and whether they provide any guidance in determining a date of onset.  If they do not provide guidance, and the VA examiner opines that contemporaneous records are needed to come to a conclusion, then a full discussion on the need for contemporaneous evidence needs to be provided.  As noted above, VA has a heightened duty to explain its findings and conclusions in cases where service records are lost, so a complete discussion for any rationale provided is necessary.  

Given the inadequacy of the April 2010 VA examination report and the aforementioned September 2009 VA outpatient treatment record which suggests a causal nexus between service and sarcoidosis, a new VA compensation examination is needed. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should request a copy of the Veteran's service personnel records.  Efforts to obtain these records should be memorialized in the Veteran's VA claim file.

2. The RO/AMC should make every effort to locate the Veteran's service treatment records.  The RO/AMC should specifically make requests to the United States Marine Corps Headquarters in Quantico, Virginia, to the Records Management Center (RMC), to the Marine Corps reserve unit in Kansas City, Missouri, and to the Marine Corps Mobilization Command in Kansas City, Missouri, as well as to any other possible location.

3. The claim for sarcoidosis must be developed in accordance with VBA Training Letter dated April 26, 2010, and VA letter provided to field stations establishing policies in January 2011. It is noted that processing of Camp Lejeune claims were consolidated to the Louisville RO in December 2010. 

4.   Attempt to obtain all records identified by the Veteran. Even if the Veteran does not respond, the AMC/RO must attempt to obtain records of treatment of the Veteran at the VA Medical Center/Hospital in Columbia, South Carolina, for the period from 2009 onward. 

If VA is unable to secure any records, all efforts to obtain them must be documented in the claims folder. Further, the RO/AMC must notify the Veteran of this fact and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

5. Once the development described above has been completed, the RO/AMC should schedule the Veteran for another VA examination.  The VA examiner should review the claim file, including a copy of this Remand, and indicate as much in the examination report.  In the event the Veteran's service treatment records are not located, the VA examiner is specifically asked to review the Veteran's lay statements and provide an opinion as to whether these statements are consistent with the development of sarcoidosis.  Further, the VA examiner is asked to assume the credibility of the statements, and opine as to whether the symptoms alleged to have occurred in service support a relationship between the Veteran's service and his sarcoidosis diagnosis.  Finally, the VA examiner is asked whether it is as likely as not that the Veteran's sarcoidosis developed in service or within one year from separation of service.  The VA examiner is asked to fully explain the rationale for all opinions rendered.

6. Following completion of the foregoing, and any other development it deems necessary, including development in accordance with policy regarding claims associated with contaminated water at Camp Lejeune, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's service connection claim for sarcoidosis.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claim file should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

